                 Case 3:19-cv-02425-EMC Document 13 Filed 08/02/19 Page 1 of 7



 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3
     Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
 6                                UNITED STATES DISTRICT COURT
 7                            NORTHERN DISTRICT OF CALIFORNIA
 8                                   SAN FRANCISCO DIVISION
 9
                                                    )
10   ALLISON L. JAVITCH, an individual              ) Case Number: 3:19-cv-2425-EMC
                                                    )
11                                                  )
                     Plaintiff,                     ) FIRST AMENDED COMPLAINT
12                                                  )
            vs.                                     )
13                                                  ) JURY TRIAL DEMANDED
     PEAK SIX POWER AND GAS, LLC, a                 )
14                                                  )
     limited liability company, and TRI VO, an      )
15   individual                                     )
     ,                                              )
16                    Defendants.                   )
                                                    )
17

18
            1.       Plaintiff Allison L. Javitch (“Plaintiff”) brings this First Amended Complaint
19
     and Demand for Jury Trial against Defendant PEAK SIX POWER AND GAS, LLC and
20
     Defendant TRI VO, (together “Defendants”) to stop placing calls to Plaintiff’s cellular
21
     telephone and to obtain redress as authorized by statute.
22

23
                                      NATURE OF THE ACTION
24

25
            2.       Defendants sell natural gas utility services to consumers. As a part of marketing
26
     their products and services, however, Defendants and their agents placed a call to Plaintiff’s
27
     cell phone that used a prerecorded voice advertisement.
28

     FIRST AMENDED COMPLAINT                                     CASE NO.: 3:19-cv-2425-EMC
     Page 1
                 Case 3:19-cv-02425-EMC Document 13 Filed 08/02/19 Page 2 of 7



 1          3.       Defendants did not obtain consent from Plaintiff prior to calling Plaintiff’s cell

 2   phone, and Defendants are therefore in violation of the Telephone Consumer Protection Act,

 3   47 U.S.C. § 227 (the “TCPA”).

 4          4.       Congress enacted the TCPA in 1991 to restrict the use of sophisticated

 5   telemarketing equipment that could target millions of consumers en masse. Congress found

 6   that these calls were not only a nuisance and an invasion of privacy to consumers specifically

 7   but were also a threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3

 8   (1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

 9          5.       The TCPA targets unauthorized calls exactly like the ones alleged in this case,

10   based on Defendants’ use of technological equipment to send hundreds of advertisements to

11   Plaintiff’s cell phone without his consent.

12          6.       By placing the call at issue, Defendants has violated Plaintiff’s statutory rights.

13          7.       Plaintiff therefore seeks an injunction requiring Defendants to stop calling

14   Plaintiff’s cell phone, as well as an award of actual and statutory damages, civil penalties, costs

15   and reasonable attorneys’ fees.

16                                                   PARTIES

17

18          8.       Plaintiff ALLISON L. JAVITCH is a natural person and is a citizen of the

19   Northern District of California.

20          9.       Defendant PEAK SIX POWER AND GAS, LLC (Defendant “PEAK 6”) is a

21   limited liability company organizing and existing under the laws of the State of Delaware with

22   its principal place of business at 2305 E Cesar Chavez St, Austin, TX 78702-4603.

23          10.      Defendant TRI VO is a citizen of Travis County, Texas. Defendant TRI VO is

24   manager of Defendant PEAK 6 and is responsible allegations of Defendant PEAK 6 herein.

25

26

27

28

     FIRST AMENDED COMPLAINT                                     CASE NO.: 3:19-cv-2425-EMC
     Page 2
               Case 3:19-cv-02425-EMC Document 13 Filed 08/02/19 Page 3 of 7



 1                                         JURISDICTION AND VENUE

 2

 3           11.        This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as

 4   this action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a

 5   federal statute.

 6           12.        This Court has supplemental subject matter jurisdiction over Plaintiff’s

 7   California state law claim under 28 U.S.C. § 1367.

 8           13.        This Court has specific personal jurisdiction over Defendants because they

 9   conduct business in this District and in the State of California and because they intentionally

10   directed their marketing efforts to Plaintiff in this district by calling her in this district, giving

11   rise to this lawsuit.

12           14.        Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

13   Defendants regularly conducts business in the State of California and in this District, and

14   because the wrongful conduct giving rise to this case occurred when a phone call was placed to

15   this District.

16

17                      DEFENDANTS CALL PLAINTIFF WITHOUT CONSENT

18

19           15.        On April 2, 2019 at 3:03 p.m., Plaintiff received a call from Defendants on

20   Plaintiff’s cell phone number ending in 8902.

21           16.        The caller ID displayed the incoming number as 209-946-5059.

22           17.        When Plaintiff answered the call, Plaintiff heard a prerecorded voice message

23   advertising lower rates on energy and gas bills. The prerecorded message said to “press one”

24   to learn more.

25           18.        In order to identify the caller, Plaintiff responded to the prompts and was then

26   connected with Defendants’ live agent.

27           19.        Defendants’ agent identified itself as working for PEAK 6 and was soliciting for

28   PEAK 6’s energy services.

     FIRST AMENDED COMPLAINT                                      CASE NO.: 3:19-cv-2425-EMC
     Page 3
              Case 3:19-cv-02425-EMC Document 13 Filed 08/02/19 Page 4 of 7



 1          20.      The agent then directed Plaintiff to peak6pg.com, one of the websites operated

 2   by Defendants.

 3

 4                                        FIRST CAUSE OF ACTION
                               Willful and/or Knowing Violation of 47 U.S.C. § 227
 5                                 Telephone Consumer Protection Act of 1991
                                              (Against all Defendants)
 6

 7
            21.      Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 8
            22.      Defendants and/or their agents placed a telephone call to Plaintiff’s cellular
 9
     telephone.
10
            23.      Plaintiff never consented to receive calls from Defendants, let alone for
11
     Defendants to spam her phone with a prerecorded message. Plaintiff had no relationship with
12
     Defendants.
13
            24.      Defendants’ call was made for the purpose of advertising Defendants’ natural
14
     gas services.
15
            25.      Defendants played a prerecorded voice message to Plaintiff’s cell phone as
16
     proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
17
            26.      As a result of its unlawful conduct, Defendants caused damages under 47
18
     U.S.C. § 227(b)(3)(B), entitling Plaintiff to recover $500 in civil penalties and an injunction
19
     requiring Defendants to stop their illegal calling.
20
            27.      Not only did Defendants make this violating call, Defendants and/or their agents
21
     did so “knowingly” and/or “willfully” under 47 U.S.C. § 227(b)(3)(C).
22
            28.      If the court finds that Defendants willfully or knowingly violated this
23
     subsection, the court may exercise its discretion to increase the amount of the award from $500
24
     to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).
25

26

27

28

     FIRST AMENDED COMPLAINT                                      CASE NO.: 3:19-cv-2425-EMC
     Page 4
              Case 3:19-cv-02425-EMC Document 13 Filed 08/02/19 Page 5 of 7



 1                                 SECOND CAUSE OF ACTION
                              Violation of Cal. Civ. Code § 1770(a)(22)(A)
 2                             California Consumers Legal Remedies Act
                                     Injunctive Relief and Damages
 3

 4
            29.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 5
            30.     Cal. Civ. Code § 1750, et seq., California’s Consumer Legal Remedies Act,
 6
     (“CLRA”) prohibits a specific list of enumerated unfair and deceptive business practices.
 7
            31.     Cal. Civ. Code § 1770(a)(22)(A) prohibits “[d]isseminating an unsolicited
 8
     prerecorded message by telephone without an unrecorded, natural voice first informing the
 9
     person answering the telephone of the name of the caller or the organization being represented,
10
     the address or the telephone number of the caller, and without first obtaining the consent of that
11
     person to listen to the prerecorded message.”
12
            32.     Defendants or their agents violated Cal. Civ. Code § 1770(a)(22)(A) by playing
13
     an artificial or prerecorded voice message to Plaintiff’s phone without first having a natural
14
     person request and obtain permission to do so.
15
            33.     On or about April 5, 2019, Plaintiff sent notice of the violation and demand for
16
     corrective action to PEAK 6, but PEAK 6 did not respond with any offer of correction within
17
     the 30 (thirty) day statutory time period under Cal. Civ. Code § 1782.
18
            34.     Any consumer who suffers damage under this section may bring a class action
19
     on behalf of himself and all those similarly situated.
20
            35.     Plaintiff is entitled to injunctive relief and an award of statutory and punitive
21
     damages, costs and attorney’s fees.
22

23
                                         PRAYER FOR RELIEF
24

25
            36.     WHEREFORE, Plaintiff Allison Javitch prays for the following relief:
26
                    a) An injunction requiring Defendants to cease all calls to Plaintiff;
27
                    b) An order declaring that Defendants’ actions, as set out above, violate 47
28
                        U.S.C. § 227(b)(1)(A)(iii);

     FIRST AMENDED COMPLAINT                                     CASE NO.: 3:19-cv-2425-EMC
     Page 5
               Case 3:19-cv-02425-EMC Document 13 Filed 08/02/19 Page 6 of 7



 1                   c) An order declaring that Defendants’ violations, as set out above, were

 2                       knowing and willful under 47 U.S.C. § 227(b)(3)(C).

 3                   d) An order declaring that Defendants’ actions, as set out above, violate Cal.

 4                       Civ. Code § 1770(a)(22)(A);

 5                   e) An award of actual and/or statutory damages and civil penalties;

 6                   f) An award of reasonable attorneys’ fees and costs; and

 7                   g) Such other and further relief that the Court deems reasonable and just.

 8

 9                                             JURY DEMAND

10   Plaintiff requests a trial by jury of all claims that can be so tried.

11

12   Dated: August 2, 2019

13                                                    Respectfully submitted,

14

15                                                    By: /s/ Mark L. Javitch      .

16                                                    Mark L. Javitch. Javitch (SBN 323729)
                                                      Attorney at Law
17                                                    480 S. Ellsworth Ave
                                                      San Mateo CA 94401
18
                                                      Tel: 650-781-8000
19                                                    Fax: 650-648-0705
                                                      Attorney for Plaintiff
20

21

22

23

24

25

26

27

28

     FIRST AMENDED COMPLAINT                                       CASE NO.: 3:19-cv-2425-EMC
     Page 6
              Case 3:19-cv-02425-EMC Document 13 Filed 08/02/19 Page 7 of 7



 1                                      PROOF OF SERVICE

 2           I, Mark L. Javitch, filed this First Amended Complaint in the Court’s Electronic
     Filing System, (ECM/CF) thereby causing electronic copies to be emailed to all counsel of
 3
     record as of the date of this filing, who are:
 4
            Jennifer Ann Miller
 5          Benesch
            One Montgomery Tower Suite 2700
 6          San Francisco, CA 94104
            628.600.2250
 7
            Email: jamiller@beneschlaw.com
 8

 9          Attorney for Defendants Peak Six Power and Gas, LLC and Tri Vo
10

11

12   Dated: August 2, 2019

13                                               Respectfully submitted,

14

15                                               By: /s/ Mark L. Javitch        .

16                                               Mark L. Javitch. Javitch (SBN 323729)
                                                 Attorney at Law
17                                               480 S. Ellsworth Ave
                                                 San Mateo CA 94401
18                                               Tel: 650-781-8000
                                                 Fax: 650-648-0705
19                                               Attorney for Plaintiff
20

21

22

23

24

25

26

27

28

     FIRST AMENDED COMPLAINT                                 CASE NO.: 3:19-cv-2425-EMC
     Page 7
